Citation Nr: 1743786	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  10-00 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a neck disability.

2.  Entitlement to service connection for a back disability.  


REPRESENTATION

Appellant represented by:	Katie K. Molter


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

J. Gentile, Associate Counsel
INTRODUCTION

The Veteran served on active military duty from November 1978 to November 1981.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

In July 2014, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing.  A transcript of this hearing is of record.  

This matter was remanded by the Board in September 2014 and once again addressed by the Board in December 2015.  At that time, the Board denied service connection for a spine (neck and back) disability.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a March 2017 order, the Court granted a Joint Motion for Remand (JMR) of the parties and remanded the case to the Board for action consistent with the JMR.

The issue of the back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

A neck disability is etiologically related to the Veteran's active service. 


CONCLUSION OF LAW

A neck disability was incurred in active service.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.159, 3.102, 3.303, 3.304 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303(a) (2017).

Service connection may be granted for any disease initially diagnosed after service, when all evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.03(d) (2017).

The disease entity for which service connection is sought must be chronic and not acute and transitory in nature.  For the showing of chronic disease in service, a combination of manifestations must exist sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  For certain chronic diseases set forth in 38 C.F.R. § 3.309(a)(2017) (e.g., arthritis), continuity of symptoms is required when the condition noted in service is not shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. §§ 3.303(b), 3.309(a)(2017); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Veteran asserts that he has a neck disability as a result of his active service.  Specifically, the Veteran reports that in March 1980 he fell during a forced run, while on active service, and felt a sharp pain that went from the middle of his back to his neck.  The Veteran heard a loud popping sound and pain caused him to fall to the ground.  The Veteran further reports that he was taken to the base hospital where he received treatment.  The Veteran testified at his hearing that a medical professional that treated him advised him that this is the type of injury that could come back in the future and cause problems.  The Veteran also testified that he reported this incident to a medical professional at his separation physical and was told that this injury was the type that could heal at first but then come back to bother him later.  The Veteran asserts that he has been dealing with lower neck pain since his time in the service.  

A July 1997 treatment note from the VA orthopedic clinic shows that the Veteran was diagnosed with cervical spine degenerative joint disease (DJD) because an x-ray showed the narrowing of disc space at the C5-6 level of the spine.  

An August 2003 VA treatment record from the Chief of the orthopedic section references a cervical magnetic resonance imaging (MRI) from December 1997 that shows the Veteran's neck symptoms go back for a lengthy history.  

In April 2006, a VA medical treatment note from Dr. E.C. diagnoses the injury described by the Veteran from March 1980 as a popped out disk and opined that this described injury was the herniated disk at C5-6.  The examiner reported that this injury caused chronic neck dysfunction.  Dr. E.C. reported that the impression that he received was that the herniated disk at C5-6 was his initial injury.  

A July 2006 VA treatment note from Dr. E.C. reports that the Veteran was diagnosed with cervical spondylosis going back to the late 1970's.  Dr. E.C. notes this condition has progressed since that time.  An MRI from August of 2006 reports that the Veteran has been complaining of lower neck pain for many years and an MRI showed a marked loss in height of disk space at C5-6.  

A November 2006 VA treatment note reports the Veteran was diagnosed with Degenerative Disc Disease (DJD) in the cervical spine.  

In a June 2008 statement, the Veteran's wife stated that he received injections for bilateral shoulder pain which stems from the initial injury in March 1980, which accelerated the degeneration of the joints, as the back/neck was out of alignment causing excessive pressure and wear on the joints since things were not lined up properly.

In another June 2008 statement, the Veteran's fellow service member stated that he did not recall the incident during which the Veteran was injured, but remembered that on several occasions injured personnel were transported via ambulance due to knee and other-related problems. 

The Veteran was afforded a VA examination in December 2009.  At this examination the examiner found no record of back symptoms from 1998 to 2004, until a work-related injury in 2004.  The examiner noted generalized degenerative changes in the joints, but opined that they could not be attributed to his claimed in-service spine injury.  This examination focused on the Veteran's lower back.  This examination is inadequate because the examiner never discussed or offered an opinion on the Veteran's neck or cervical spine conditions, the central issue of the claim. 

The Veteran was afforded a VA examination in March 2014.  The examiner found that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner based this opinion on the ability of the Veteran to work without restriction as a police officer until DJD and degenerative disk disease (DDD) in the Veteran's shoulders caused him to stop working.  

The examiner also discussed the Veteran's low back condition and opined there was no nexus between the Veteran's shoulder problems and low back condition.  This examination is inadequate because it does not address the neck condition that has been asserted by the Veteran.  Also, the examiner references a September 1980 fall the Veteran suffered in service causing low back and hip pain.  This incident is not the event the Veteran has claimed as causing the neck injury.  This examination never addressed the March 1980 fall during the forced run that the Veteran asserts caused the neck conditions.  The examiner also failed to discuss the Veteran's lay statements in regards to the injury.

The Veteran was afforded a VA examination in December 2014.  The examiner noted that the Veteran is diagnosed with DDD and degenerative arthritis of the cervical spine with anterolisthesis of C7 on T1, as well as DDD and degenerative arthritis of the lumbar spine.  The examiner opined that these conditions were less likely than not (less than 50 percent probability) incurred in or caused by the claimed in service injury, event, or illness.  The examiner based this opinion on the Veteran not having any spinal abnormalities at the separation physical examination.  This examiner also believed the Veteran's spine disability was more likely related to the Veteran's obesity, occupation and age.  This examination mentioned the Veteran's report of a fall during the forced run in March 1980.  However, this examination is inadequate because it did not consider how this fall affected the Veteran.  The examiner did not offer an opinion on this reported event and failed to offer any opinion on a neck condition.  

The Veteran was afforded another VA examination in April 2015 by the same examiner as the one from the December 2014 examination.  The examiner diagnosed the Veteran with DDD and degenerative arthritis of the cervical spine and DDD and degenerative arthritis of the lumbar spine.  The examiner opined that these conditions were less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner based this opinion on the Veteran not having a spine condition noted at his separation physical.  The examiner opined the more likely etiology of the Veteran's spine condition was related to the Veteran's obesity, occupation and age.  Ultimately, this examination is not adequate because the examiner discounted the Veteran's statements in regards to the March 1980 fall during the forced run because of a lack of contemporaneous evidence documenting the incident because it was not noted in the STRs.  The Veteran's statement is evidence of this incident and it was not considered as part of the examination.  The examiner also failed to account for or discuss medical records which indicated a spine disability that was related to service, indicating that there was no continuity of neck symptoms since the end of service.  This is an inadequate conclusion.  The examiner ignored the 2003 VA treatment record that noted neck symptoms went back some time because a cervical MRI was performed in December of 1997.  Also, a July 1997 treatment not indicating narrowing disc space in the cervical spine at C5-6 was not discussed by the examiner.  

When addressing a claim on the merits, the Board has an obligation to evaluate the credibility of evidence and to assign probative weight to competent evidence.  Madden v. Gober, 125 F.3d 1477, (Fed. Cir. 1997).  

Acknowledged by the Board is that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

The Veteran has testified credibly that he fell during a forced run in March of 1980 and felt pain from the middle of his shoulders up to his neck.  The Veteran testified that there has been confusion over the years about the location of his injury.  The Veteran has cleared up this issue in his testimony at the Travel Board hearing and reports this claim relates to a neck injury and upper back injury.  The Veteran has reported that since this incident in service he has experienced intermittent neck stiffness and pain between his shoulder blades.  Even though there are no STRs that show this injury, the Veteran's testimony about the injury is competent and credible.  

While the Veteran is competent to report symptoms of neck pain, he is not competent to link his current neck disability to active service.  An opinion of that nature requires medical expertise and is outside the realm of common knowledge of a layperson.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, the Veteran is not competent to provide an etiology opinion in this case.  Here, the Veteran's physician, Dr. E.C., diagnosed the Veteran with a herniated disc in his cervical spine and opined that it was consistent with the injury and treatment described by the Veteran in relation to the March 1980 in service incident.  The Veteran has been diagnosed as suffering from DDD and degenerative arthritis of the cervical spine.  Imaging studies have shown that the Veteran has considerable disk degeneration at C5-6 and C6-7.  Also, an x-ray from 1997 shows narrowing disk space at C5-6.  The Veteran has testified that this injury stems from this fall in service in March of 1980.  The medical notes from Dr. E.C. from July 2006 show that the Veteran has been suffering from neck issues for some time.  He listened to the Veteran's description of the treatment he received at the base hospital after his fall in March 1980 and opined that this description sounded like a popped out disk and opined that this matched up with the Veteran's herniated disc at C5-6.  That current neck disability is linked to active service through Dr. E.C.'s diagnosis.  These medical records also show the continuity of these symptoms.  They support the veteran's assertion that he has been suffering from a neck condition since his time in service.  

Accordingly, the Board finds that the preponderance of the evidence is in favor of the claim and entitlement to service connection for a neck disability is warranted.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Service connection for a neck disability is granted.  


REMAND

The Board finds that additional development is required before the claim for the back disability on appeal is decided.  The Veteran asserts that he has a back disability that is related to his active service and that he has continued to experience intermittent back pain.  Specifically, the Veteran asserts that he initially injured his back during a fall in service on a forced run in March 1980. 

A review of the Veteran's medical records and prior VA examinations show that the Veteran has been diagnosed as suffering from DDD and degenerative arthritis of both the cervical and lumbar spine.  

The Veteran has been afforded numerous VA examinations in relation to his back disability.  In light of the Veteran's report that he experiences back symptoms as a result of his fall in service in March of 1980, the evidence of record documenting treatment for neck pain, and the fact that the Veteran was granted entitlement to service connection for neck pain; the Board finds that the Veteran should be afforded a VA examination to determine the nature and etiology of any currently present back disability.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:



1. The Board would like any and all worker compensations claims the Veteran has ever filed, even if unsuccessful, if any.  This would include any examinations associated with these claims, if any.  If he has filed no claims, he should so state, in writing. 

2. Schedule the Veteran for a VA examination by an examiner with sufficient expertise to determine the nature and etiology of his back disability.  The claims file must be made available to and reviewed by the examiner.  All indicated studies should be performed.

Based on the examination results and a review of the record, the examiner should first identify all currently present back disabilities.  Then, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that any currently present back disabilities are etiologically related to the Veteran's active service.  

A rationale for all opinions expressed must be provided.

2.  Confirm that the VA examination report and medical opinions comport with this remand.  Undertake any other development found to be warranted.

3.  Then, readjudicate the issue of entitlement to service connection for back disability.  If the decision is adverse to the Veteran, issue a supplemental statement of the case, allow appropriate time for response, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


